Name: 2004/684/EC: Council Decision of 8 June 2004 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-10-09; 2006-05-30

 9.10.2004 EN Official Journal of the European Union L 312/18 COUNCIL DECISION of 8 June 2004 appointing a German member of the Committee of the Regions (2004/684/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 22 January 2002 (1) the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions. (2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Berndt RÃ DER, notified to the Council on 5 May 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Rolf HARLINGHAUSEN, Mitglied des Europaausschusses der Hamburgischen BÃ ¼rgerschaft, is hereby appointed a member of the Committee of the Regions in place of Mr Berndt RÃ DER for the remainder of his term of office, which runs until 25 January 2006. Done at Luxembourg, 8 June 2004. For the Council The President M. McDOWELL (1) OJ L 24, 26.1.2002, p. 38.